Citation Nr: 0817372	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  02-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee 
disability including patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from August 1968 to 
February 1970 in the U.S. Marine Corps.  The record appears 
to show that he served on periods of active duty for training 
(ACDUTRA) in a Texas Army National Guard Unit from June 5, 
1991, to June 22, 1991, and from May 15, 1999, to May 29, 
1999, and that he had periods of inactive duty training 
(INACDUTRA).

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2004, the Board remanded this case to the RO for 
additional evidentiary development.  In December 2006, the 
Board again remanded this case for further evidentiary 
development to include a VA examination.


FINDINGS OF FACT

1.  Bilateral knee disability is not attributable to the 
appellant's period of active duty from August 1968 to 
February 1970, and arthritis is not shown within one year of 
separation.

2.  A bilateral knee disability to include tendonitis is not 
attributable to the any period of ACDUTRA or INACDUTRA in 
1994.

3.  The appellant's right knee disability, status post right 
knee arthroscopy, did not undergo a permanent increase in 
severity beyond the natural progression of the disability 
during ACDUTRA or INACDUTRA in 1994.




CONCLUSION OF LAW

Bilateral knee disability to include patellar tendonitis was 
not incurred in or aggravated by active service and arthritis 
may not be presumed to have been incurred or aggravated in 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim as to all five 
elements of the service connection claim (including degree of 
disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  As a fourth notice 
requirement, VA must "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b) (1); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice must be provided "at the time" that VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
December 2006 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
Additionally, VA provided notice of the disability rating and 
effective date elements in the December 2006 VCAA letter.
The Board acknowledges that the December 2006 VCAA letter is 
follows the initial adjudication.  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this timing error because the 
claim was subsequently readjudicated in January 2008 and VA 
sent the appellant a Supplemental Statement of the Case dated 
the same notifying him of the actions taken and evidence 
obtained or received.  The appellant has not been deprived of 
information needed to substantiate his claim and he has been 
afforded due process of law.  The Board finds that under such 
circumstances the very purpose of the VCAA notice is not 
frustrated by the timing error here and that the fundamental 
fairness of the adjudication is intact.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folders along with private and National Guard 
medical records.  Additionally, the appellant was afforded a 
VA examination in April 2007 and VA obtained a medical 
opinion on his behalf.  VA provided the appellant a hearing 
before the RO in July 2003.  The Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed as VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection

Initially, the Board notes that the appellant does not assert 
that his claimed knee problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of active service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Thus, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131.

Facts

The appellant served on active duty from August 1968 to 
February 1970.  Service medical records are silent for 
complaints or findings for abnormal knee pathology.  Report 
of separation examination dated February 1970 reflects normal 
clinical evaluation.

Post service records reflect that the appellant underwent 
knee surgery in December 1989.  See Billing Statement, 
Anesthesia Consultants and Discharge Instructions, dated 
December 1989.  There are no medical records associated with 
that surgery.  VA requested in December 2006 that the 
appellant submit all pertinent post-service treatment records 
related to his claimed knee disabilities; however, no 
response was received to that request.

The appellant currently contends that his knee problems were 
aggravated during service with the Texas National Guard.  See 
VA Form 21-526, dated August 2000; see also VA Form 21-4138, 
dated August 2000.

Medical records from the National Guard document that, in 
August 1994, the appellant reported a reinjury to his right 
knee after falling from a truck in May 1994.  A September 
1994 orthopedic note shows history of right meniscectomy in 
1988 now with reinjury to right knee in May 1994.  The 
appellant received treatment from August to October 1994 for 
right knee pain diagnosed as retropatellar pain syndrome.

A July 1995 VA outpatient clinic note shows that the 
appellant was seen for complaints of left knee pain for 3 
weeks, especially when kneeling.  An x-ray study showed no 
abnormal left knee pathology.  A note date August 1995 
reflects that the appellant requested a release (note) to 
excuse him from reserves physical training because of 
continued left knee discomfort.

Report of medical examination by the National Guard dated 
February 1999 reflects clinical findings for moderate medial 
laxity of both knees.

In November 2000, a VA examination was conducted.  The c-file 
was not available for review.  The appellant reported that he 
noticed onset of right knee pain in 1996 and left knee pain 
in 1999, which started gradually and persisted.  There is no 
history of acute trauma.  By history, he was diagnosed with 
torn cartilage of the knees and underwent arthroscopic 
surgery in 1997.  The appellant reported that he injured the 
right knee during military exercises in 1998.  He stated that 
he had left knee surgery in 1990 for torn cartilage.  The 
appellant indicated that he is followed by a private 
physician for his knees.  An x-ray study showed no 
significant abnormalities of either knee joint.  The 
diagnosis was bilateral chronic patellar tendinitis status 
post surgery.

VA treatment notes dated January and February 2001 reflects 
that the appellant sought an orthopedic evaluation for 
recurrent bilateral knee pain, described as worse with cold 
weather and not relieved by Naprosyn or Motrin.  The 
appellant indicated that he worked in a freezer warehouse and 
that the cold makes his joints cold and stiff.  Objectively, 
there was no joint laxity or effusion.  Bilateral extension 
was 90 degrees and flexion was 60 degrees.

In a September 2001 statement, the appellant reported that he 
hurt his right knee in August 1994 while on active duty with 
the Texas National Guard.  He stated "I had surgery in 1989 
and then I reinjured my knee again.  I believe jumping off 
tanks and trucks over the years (24 yrs.) would do a little 
damage to my knees which aren't getting any better."

In July 2002, the appellant reported that both knees were 
operated on at Sierra Medical Center in 1989 and 1996.

A January 2003 statement, from Dr. A. Hernandez, the 
appellant's private orthopedic surgeon, noted that current 
arthroscopic findings were felt to be consistent with the 
type of injury that he sustained in 1994.  Dr. Hernandez 
indicated that he "discussed his condition" with the 
appellant and that he saw a record of treatment dated 1994.

In July 2003, the appellant presented sworn testimony at 
hearing.  He testified that his knees were aggravated by 25 
years of service and because, following his 1989 knee 
surgery, he hurt the right knee in 1994 during weekend drill.  
He denied any specific injury to the left knee.

In a February 2004 statement, the appellant reported that he 
had undergone 2 left knee operations and 1 right knee 
operation, that he reinjured his right knee during reserve 
drill duty in August 1994, and that Dr. Hernandez considered 
the arthroscopic findings consistent with his injury.

In a March 2006 statement, the appellant's wife argued that 
the appellant had bad knees from wear-and-tear associated 
with 25 years of service and hurting his right knee in 1994 
[during reserves drill].

In April 2007, a VA examination was conducted.  The examiner 
reviewed the claims folder and indicated the pertinent 
medical records in his examination report.  It was noted that 
the appellant was retired from a state job as a housing 
inspector and that he last worked in September 2006 as a key 
control officer at a military facility.  On examination, the 
appellant complained of bilateral knee pain.  He reported 
onset of left knee pain in 1989 while working in civilian 
employment, and left knee surgery in 1990 and 1994 without 
improvement of symptoms.  The appellant reported onset of 
right knee pain in 1989, with subsequent arthroscopic surgery 
in 1990 by a private surgeon.  The examiner reported his 
clinical findings and diagnosed chronic bilateral knee pain 
and right knee post traumatic arthritis from right knee 
arthroscopy with partial meniscectomy.  An x-ray study was 
within normal limits.  The examiner opined that, based on 
review of the pertinent medical records, there was less than 
a 50 percent probability that his current knee pain is caused 
by the injury sustained during his period of reserve service 
in 1994.

Analysis

In weighing the appellant's statements, service records, 
treatment records, and VA examinations of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for bilateral knee disability to include 
tendonitis.  There is no lay or medical evidence that 
attributes either knee disability to the appellant's period 
of active duty from August 1968 to February 1970.  The 
service medical records for this period are silent for 
abnormal knee pathology and the lower extremities were normal 
on separation examination dated February 1970.  Furthermore, 
there is no evidence of abnormal knee pathology to include 
arthritis within one year of separation.  As such, service 
connection based on this period of service is not warranted.

With respect to the appellant's ACDUTRA and INACDUTRA, the 
evidence of record shows that the appellant was not disabled 
from a disease or injury incurred in or aggravated in the 
line of duty.  "Injury," for purposes of service connection 
where the service involved is ACDUTRA and INACDUTRA, refers 
to the results of an external trauma, rather than a 
degenerative process.  See VAOPGCPREC 4-2002.

In this case, the appellant argues that his knees were 
aggravated during many years of reserve duty and that he 
reinjured the right knee during reserve training in 1994.  
The evidence of record shows that the appellant had right 
knee surgery in 1989 and that he reported, in August 1994, 
having reinjured the right knee in May 1994 after falling off 
a truck during drill.  Retropatellar pain syndrome was 
diagnosed.  By history, the appellant had left knee surgery 
in 1990 and 1994, and he denied any injury or trauma to the 
left knee.  There are essentially no private medical records 
documenting worsened knee problems following ACDUTRA or 
INACDUTRA in 1994, and the most recent VA examination in 
April 2007 reflects a diagnosis for chronic bilateral knee 
pain and post traumatic arthritis due to arthroscopy with 
partial meniscectomy.  The April 2007 VA examiner determined 
that it was unlikely the appellant's current knee pain was 
caused by the reported 1994 injury during reserves training.

It is the responsibility of the Board to assess the 
credibility and weight to be given to evidence.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Grover v. West, 12 Vet.App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet.App. 398, 405 (1995).  As such, the Board finds that the 
appellant is competent to report that his knees became more 
painful after his 1994 injury in service and during his 25 
years of National Guard service.  However, the Board further 
finds that his statements are not credible because he is an 
inconsistent historian.  See Layno, supra.  The Board notes 
that, on VA examination in November 2000, the appellant 
reported knee surgery in 1997 to the knees; but he reported 
in July 2002 having had knee surgery in 1989 and 1996.  On VA 
examination in April 2007, the appellant reported right knee 
surgery in 1989 and left knee surgery in 1990 and 1994.  The 
appellant's statements reflect not only confusion concerning 
the dates of his knee surgeries, but confusion concerning the 
date of "reinjury" to the right knee.  The Board observes 
that, in a February 2004 statement, the appellant reported 
injury to the knee during August 1994 drill, but the medical 
records show that he reported in August 1994 having reinjured 
his right knee in May 1994.  Accordingly, the Board assigns 
the appellant's statements and testimony concerning the knees 
little probative value in the absence of other competent 
corroborative evidence.

Although the appellant submitted a letter dated January 2003 
from Dr. Hernandez for the purpose of linking his current 
knee problems to the 1994 right knee injury, the physician's 
medical opinion has little probative value.  Dr. Hernandez 
reported that he believed the current arthroscopic findings 
were consistent with the type of injury that the appellant 
sustained in 1994.  However, the physician's January 2003 
opinion has diminished probative value because he makes no 
mention of the specific 1994 knee injury or diagnosis, and 
because he appears to have entirely based his opinion on his 
review of a single medical document dated 1994 along with the 
self-reported history of the appellant, rather than all 
pertinent medical records.  Also, the physician has not 
provided a supporting medical rationale for his conclusion, 
nor evidence of an examination (current or past) to include 
diagnostic studies of the knees.

By contrast, the Board assigns greater probative value to the 
April 2007 VA examiner's opinion that there was less than a 
50 percent probability that the appellant's knee pain was 
caused by the injury sustained during his period of reserve 
service in 1994.  It is more probative because the opinion is 
supported by a lengthy report of examination showing a 
thorough review of the appellant's medical history, both that 
documented in the medical records associated with the claims 
folder and that related by the appellant on the day of 
examination.  It is also more probative because it includes 
extensive clinical findings and x-ray findings.  Lastly, it 
is more probative because the opinion accurately references 
the specific 1994 injury wherein the appellant fell off a 
truck during weekend drill with the National Guard.  Based on 
the medical record and review of the claims folders, the 
examiner reached his conclusion.

The Board observes that, on VA examination in April 2007, 
post traumatic arthritis was attributed to arthroscopy with 
partial meniscectomy.

Having carefully weighed the evidence of record, the Board 
finds that service connection for bilateral knee disability 
is not warranted.  A bilateral knee disability is not 
attributable to the appellant's period of ACDUTRA or 
INACDUTRA in 1994 and did not undergo a permanent increase in 
severity beyond the natural progression of the disability 
during ACDUTRA or INACDUTRA in 1994.  Accordingly, the claim 
is denied.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board acknowledges that the VA examiner was not provided 
by the RO the dates of the appellant's 1994 ACDUTRA and 
INACDUTRA as directed by the Board's December 2006 remand.  
However, as these dates are recognizable upon review of the 
claims folders and because the examiner states that the 
claims folder was reviewed, the Board finds that examiner was 
aware of the appellant's 1994 ACDUTRA/INACDUTRA dates.  
Therefore, the Board finds that there is no harm to the 
appellant in the RO's failure to provide the April 2007 VA 
examiner with his 1994 ACDUTRA/INACDUTRA dates because the 
intent of the Board's order has been essentially satisfied by 
the examiner's review and comment on the claims folder, which 
discloses actual knowledge of the pertinent dates.

The Board notes that the VA has repeatedly requested the 
complete private records.  However, they have not been 
forthcoming.  VA's duty to assist claimants in developing the 
facts and evidence pertinent to a claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


ORDER

Service connection for bilateral knee disability to include 
tendonitis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


